 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   PREETI K. BAJWA
     Deputy Attorney General
 4   State Bar No. 232484
      1515 Clay Street, 20th Floor
 5    P.O. Box 70550
      Oakland, CA 94612-0550
 6    Telephone: (510) 879-0980
      Fax: (510) 622-2270
 7    E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants
 8   R. Diaz, G. Viera Rosa, and C. Koenig

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13

14   IN RE CTF GP PRISONER LITIGATION:                    5:19-CV-1974-LHK
     DANIEL P. CRUZ, et. al.,
15                                                     DECLARATION OF PREETI K. BAJWA
                                           Plaintiffs, IN SUPPORT OF DEFENDANTS’
16                                                     RESPONSE TO COURT’S ORDER TO
                   v.                                  SHOW CAUSE
17
                                                          Judge:        The Honorable Lucy H. Koh
18   R. DIAZ, et al.,
                                                          Action Filed: November 20, 2019
19

20

21        I, PREETI K. BAJWA, declare:
22        1.    I am an attorney admitted to practice before the courts of the State of California and

23   this Court. I am employed by the California Attorney General’s Office as a Deputy Attorney

24   General in the Correctional Law Section. I am assigned to represent Defendants Diaz, Viera

25   Rosa, and Koenig in this action. I am competent to testify to the matters set forth in this

26   declaration, and if called upon by this Court, would do so. I submit this declaration in support of

27   Defendants’ Response to Court’s Order to Show Cause (ECF No. 53)

28        2.    On May 21, 2020, Defendants requested an extension of time, up to and until July 28,
                                                      1
                                       Bajwa Decl. Supp. Defs’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
 1   2020, to file their motion for summary judgment. (See ECF No. 45.) I made the request because

 2   the global COVID-19 pandemic impacted my ability to communicate with the California

 3   Department of Corrections and Rehabilitation’s (CDCR) Population Management Unit and the

 4   Office of Research, which are the departments that have all the data and information necessary to

 5   address Plaintiffs’ allegations, and provide evidence supporting Defendants’ dispositive motion.

 6   This is because CDCR has been actively engaged in reducing the inmate population, rehousing

 7   inmates to create social distancing, and responding to multiple emergency orders issued by the

 8   federal court in the Coleman v. Newsom, et. al. and Plata v. Newsom, et. al. matters. The

 9   Population Management Unit and Office of Research are the main departments engaged in the

10   safety and security measures being implemented due to the COVID-19 pandemic, which has

11   included scheduling and effectuating the release of thousands of inmates, rehousing thousands of

12   inmates, and locating additional housing for 1,700 inmates currently housed in reception centers.

13   In addition, these departments are also engaged in state-budget discussions and are regularly

14   attending high-priority meetings with the Governor’s office.

15       3.     Because of the Population Management Unit and Office of Research’s obligations

16   due to COVID-19, it has been very difficult to contact the necessary declarants and obtain the

17   necessary documents and information to support a summary-judgment motion.

18       4.     This Court granted Defendants’ request for an extension of time. (See ECF No. 47.)

19       5.     Defendants were prepared to file their summary-judgment motion by July 28, 2020.

20   However, on June 25, 2020, this Court granted Plaintiff Ambrosio Villagrana’s (hereinafter

21   “Villagrana”) motion to appoint counsel and stayed the case. (See ECF No. 48.)

22       6.     On July 13, 2020, I was contacted by the Correctional Training Facility (CTF), the

23   institution where Villagrana is presently housed, and informed that Villagrana had appeared

24   before his Unit Classification Committee on June 30, 2020, which had recommended him for

25   transfer to a Non-Designated Programming Facility (NDPF). I was further informed that Diana

26   Cruz, who referred to herself as Villagrana’s inmate advocate, was inquiring about this

27   recommendation.

28       7.     I am aware that Villagrana’s current case concerns transfer to a NDPF. Accordingly,
                                                     2
                                      Bajwa Decl. Supp. Defs’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
 1   I contacted CDCR to inquire about Villagrana’s status. I learned that Villagrana was only

 2   recommended for a transfer, not endorsed for transfer. And I confirmed that he was not

 3   scheduled for transfer to a NDPF.

 4         8.    I understand that CDCR reviewed the matter further, and on July 14, 2020, I was

 5   informed by CDCR that, while the recommendation was proper, CTF would not transfer

 6   Villagrana during the pendency of this litigation, and that Villagrana would remain in his current

 7   housing.

 8         9.    I understood that the determination to retain Villagrana was communicated to Ms.

 9   Cruz and Villagrana by way of the letter that is attached as Exhibit A to Captain Galvan’s

10   declaration.

11         10.   Based on the information provided to me by CDCR and CTF and the written

12   correspondence provided by CTF, I did not misrepresent any information to the Court.

13   Villagrana’s housing situation remains the same—he is not scheduled to be moved or transferred

14   to a NDPF. And I have confirmed that he will not be during the pendency of this litigation.

15   Moreover, when Villagrana raised his concern, I expeditiously contacted CDCR for clarification

16   on this matter and to ensure my representations to the Court remained true and correct, which

17   they did.

18         11.   On July 29, 2020, I received Plaintiff Villagrana’s Ex Parte Application for a

19   Temporary Restraining Order. (See ECF No. 51.)

20         12.   Because I understood the matter to be resolved, that Villagrana would not be

21   transferred, and that this information had been communicated to him, I did not believe further

22   response was warranted. But I now recognize that the Court did not have the above information

23   and that I should have provided it in Defendants’ Response to Plaintiff Villagrana’s Ex Parte

24   Application for a Temporary Restraining Order. (See ECF No. 52.)

25   ///

26   ///

27   ///

28
                                                      3
                                       Bajwa Decl. Supp. Defs’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
 1        I declare under penalty of perjury that the foregoing is true and correct and that this

 2   declaration was executed on August 25, 2020, in Castro Valley, California.

 3
                                                   /s/ Preeti K. Bajwa
 4
                                                   Preeti K. Bajwa
 5                                                 Deputy Attorney General
     SF2019202635
 6   91281905

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
                                       Bajwa Decl. Supp. Defs’ Resp. Order to Show Cause (5:19-CV-1974-LHK)
